DETAILED ACTION
This final office action is in response to claims 1-21 filed on 04/20/2022 for examination. Claims 1-21 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed April 20, 2022 has been entered. Claims 1-21 remain pending in the application. The claims have been amended. Applicant’s arguments and amendments to the claims have overcome each and every claim objection and 112 rejection previously set forth in the Non-Final Office Action mailed March 2, 2022. Claims 1, 4-7, 10-11, 14, and 17-21 have been amended and have necessitated a new ground(s) of rejection in this Office Action. Therefore, Applicant’s arguments filed on 04/02/2022 have been fully considered but are moot in view of the new ground(s) of rejection because the arguments do not apply to any of the updated reference(s) being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 12-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zyskind (NPL: “Efficient Secure Computation Enabled by Blockchain Technology”; June 2016; Hereinafter “Zyskind”) in view of Veeningen et al. (EP3439233, Hereinafter “Veeningen”).
Regarding claim 1, Zyskind teaches a method for preserving data integrity when integrating secure multiparty computation (SMPC) and blockchain technology (§ 3 and § 2.2 – system is a Secure multiparty computation system using blockchain in a privacy preserving manner), the method comprising: 
splitting, via a data publisher, data into a plurality of data secret shares using a SMPC protocol (§ 3 – an owner of data <i.e., data publisher> makes a “store” call to a software application on their client; § 3.1 and 2.1 – a secret is then split into a plurality of data secret shares using a secure MPC technique); 
wherein each data secret share of the plurality of data secret shares [[and each MAC secret share of the plurality of MAC secret shares]] is assigned to an SMPC compute node of a plurality of SMPC compute nodes (§ 3.1 and § 2.1– each data secret share is assigned to a node from a randomly selected group of registered parties <i.e., from a plurality of parties>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>; § 11.1 – all owners, services, and computing parties are computer nodes); and 
for each respective data secret share [[and MAC secret share]]: 
identifying, from the plurality of SMPC compute nodes, a respective SMPC compute node assigned to the respective data secret share (§ 3.1 and § 2.1– each data secret share is assigned to a node from a randomly selected group of registered parties <i.e., from a plurality of parties>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>) [[and MAC secret share]]; 
retrieving a respective public key of the respective SMPC compute node (§ 3.1 – public key of the recipient party is used to encrypt the data secret share. The used public keys are kept on-chain <i.e., retrieved from the chain>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., parties are SMPC compute nodes>); 
encrypting the respective data secret share [[and MAC secret share]] using the respective public key (§ 3.1 – public key of the recipient party is used to encrypt the data secret share for a target recipient. The used public keys are kept on-chain <i.e., retrieved from the chain>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>); and 
publishing the encrypted respective data secret share [[and MAC secret share]] on a blockchain (§ 3.1 – encrypted shares are then provided and added to the blockchain, so they may be accessed by the designated recipient).
While Zyskind teaches a system for performing SMPC, and using a public key to encrypt and publish SMPC share information to a blockchain (see, e.g., § 3-3.1), Zyskind appears to fail to specifically disclose including MAC secret shares with the respective data secret shares to ensure share integrity. Particularly, Zyskind appears to fail to specifically teach, generating, using the SMPC protocol, a plurality of message authentication code (MAC) secret shares of MAC condition parameters that ensure integrity of the data; and including the respective MAC secret shares with the data secret shares.
However, Veeningen teaches using MAC secret shares as a part of secure multiparty computation protocol (see, e.g., [0003] and [0061]), comprising generating, using the SMPC protocol, a plurality of message authentication code (MAC) secret shares of MAC condition parameters that ensure integrity of the data ([0045-046] – a plurality MAC secret shares are generated for each node’s respective computation output secret share, the MAC secret shares based on the computation output secret shares <i.e., parameters>; [0049-052] – MAC secret shares are included with the computation output secret shares to be transmitted and verified by recipients <i.e., ensuring integrity of the computation output secret shares>; [0003] and [0061] – shares generated using on secure multiparty computation protocol); and including the respective MAC secret shares with the data secret shares ([0049-052] – MAC secret shares are included with the computation output secret shares to be verified by recipients <i.e., ensuring integrity of the computation output secret shares>).
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zyskind with the teachings of Veeningen, comprising generating, using the SMPC protocol, a plurality of message authentication code (MAC) secret shares of MAC condition parameters that ensure integrity of the data; wherein each data secret share of the plurality of data secret shares and each MAC secret share of the plurality of MAC secret shares is assigned to an SMPC compute node of a plurality of SMPC compute nodes; and for each respective data secret share and MAC secret share: identifying, from the plurality of SMPC compute nodes, a respective SMPC compute node assigned to the respective data secret share and MAC secret share; retrieving a respective public key of the respective SMPC compute node; encrypting the respective data secret share and MAC secret share using the respective public key; and publishing the encrypted respective data secret share and MAC secret share on a blockchain, to similarly ensure integrity of the data secret shares provided to the blockchain (see, e.g., Zyskind at § 3.1 with Veeningen at [0049-052]).

Regarding claim 2, the combination of Zyskind and Veeningen teach the method of claim 1, wherein the plurality of SMPC compute nodes are members of a blockchain network managing the blockchain (Zyskind at § 3 and § 11.1 – parties are computing nodes that provide computational resources in the SMPC system and to the blockchain).  

Regarding claim 3, the combination of Zyskind and Veeningen teach the method of claim 1, wherein at least one SMPC compute node of the plurality of SMPC compute nodes is not a member of a blockchain network managing the blockchain (Zyskind at § 3 and § 11.1 – Parties are computing nodes, and provide computational resources in the SMPC system <i.e., parties are SMPC compute nodes>. Parties must register with the blockchain network <i.e., some parties are not yet members> before they interact with it).  

Regarding claim 4, the combination of Zyskind and Veeningen teach the method of claim 1, further comprising publishing the encrypted respective data secret share and MAC secret share on a database system (Zyskind at § 3.1 and § 11.4 – encrypted secret share is added to the blockchain <i.e., received by each node> and stored in a local database; with Veeningen at [0049-052] – teaching including MAC secret shares with encrypted secret shares).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Zyskind and Veeningen with the teachings of Veeningen, further comprising publishing the encrypted respective data secret share and MAC secret share on a database system, to ensure integrity of the data secret shares provided to the blockchain (see, e.g., Zyskind at § 3.1 with Veeningen at [0049-052]).

Regarding claim 5, the combination of Zyskind and Veeningen teach the method of claim 4, further comprising publishing a signature of the encrypted respective secret data share and MAC secret share on the blockchain (Zyskind at § 11.4 – each transaction/broadcast to the blockchain is signed and provided with a timestamp; § 3.1, “storage” – secret shares are encrypted and broadcast to the blockchain <i.e., signature of the encrypted share is published as part of the blockchain transaction>; with Veeningen at [0049-052] – teaching including MAC secret shares with encrypted secret shares).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Zyskind and Veeningen with the teachings of Veeningen, further comprising publishing a signature of the encrypted respective secret data share and MAC secret share on the blockchain, to ensure integrity of the data secret shares provided to the blockchain (see, e.g., Zyskind at § 3.1 with Veeningen at [0049-052]).
  
Regarding claim 6, the combination of Zyskind and Veeningen teach the method of claim 1, further comprising: publishing the encrypted respective data secret share and a MAC secret share to a respective database system of a plurality of database systems such that no single entity has access to multiple data secret shares and multiple MAC secret shares in one database system (Zyskind at § 3.1 and § 11.4 – encrypted secret share is added to the blockchain and stored in a local database; § 2.2 – the shares are split amongst a plurality of systems and each system locally performs operations on their share <i.e., no entity has access to all shares>; with Veeningen at [0049-052] – teaching including MAC secret shares with encrypted secret shares).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Zyskind and Veeningen with the teachings of Veeningen, further comprising: publishing the encrypted respective data secret share and a MAC secret share to a respective database system of a plurality of database systems such that no single entity has access to multiple data secret shares and multiple MAC secret shares in one database system, to ensure integrity of the data secret shares provided to the blockchain (see, e.g., Zyskind at § 3.1 with Veeningen at [0049-052]).

Regarding claim 12, the combination of Zyskind and Veeningen teach the method of claim 1, wherein a data querier transmits assignment information to each of the plurality of SMPC compute nodes (Zyskind at § 3 and § 3.1 – services/output parties <i.e., data queriers> transmit a request for data to the blockchain which is received by the plurality of blockchain parties. Parties are computing nodes, and provide computational resources in the SMPC system <i.e., parties are SMPC compute nodes>. Parties are also blockchain nodes/miners <i.e., data request from service is received by SMPC compute nodes>) indicating which respective encrypted data secret share to retrieve from the blockchain (Zyskind at § 3.1, “computation” – as part of the request all the storage quarums/nodes holding the relevant data for the request are requested to provide the secret shared input), and wherein each respective SMPC compute node directly retrieves the assigned respective secret share from the blockchain (Zyskind at § 3.1, “computation” – as part of the request all the storage quarums/parties holding the relevant data for the request are requested to provide the secret shared input; § 3.1, “storage” – secret shared input is stored on the blockchain accessible by the designated party; § 3 – Parties are computing nodes, and provide computational resources in the SMPC system <i.e., parties are SMPC compute nodes>. Parties are also blockchain nodes/miners <i.e., data request from service is received by SMPC compute nodes>).  

Regarding claim 13, the combination of Zyskind and Veeningen teach the method of claim 1, wherein a respective SMPC compute node of the plurality of SMPC compute nodes detects the publishing of new data into the blockchain and automatically retrieves and decrypts the encrypted respective data secret share (Zyskind at § 3.1 – storage request is sent to the blockchain, wherein it is received by a plurality of computing parties. The parties receive the new data/secret share and can decrypt the share using the designated parties private key <as it is encrypted with the designated parties public key>; § 3 – Parties are computing nodes, and provide computational resources in the SMPC system <i.e., parties are SMPC compute nodes>. Parties are also blockchain nodes/miners <i.e., data request from service is received by SMPC compute nodes>).

Regarding claim 14, Zyskind teaches a system for preserving data integrity when integrating secure multiparty computation (SMPC) and blockchain technology (§ 3 and § 2.2 – system is a Secure multiparty computation system using blockchain in a privacy preserving manner), the system comprising: 
a hardware processor (§ 3 – systems are computer nodes <i.e., comprise a hardware processor) configured to: 
split, via a data publisher, data into a plurality of data secret shares using a SMPC protocol (§ 3 – an owner of data <i.e., data publisher> makes a “store” call to a software application on their client; § 3.1 and 2.1 – a secret is then split into a plurality of data secret shares using a secure MPC technique);  
wherein each data secret share of the plurality of data secret shares [[and each MAC secret share of the plurality of MAC secret shares]] is assigned to an SMPC compute node of a plurality of SMPC compute nodes (§ 3.1 and § 2.1– each data secret share is assigned to a node from a randomly selected group of registered parties <i.e., from a plurality of parties>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>; § 11.1 – all owners, services, and computing parties are computer nodes); and 
for each respective data secret share [[and MAC secret share]]: 
identify, from the plurality of SMPC compute nodes, a respective SMPC compute node assigned to the respective data secret share (§ 3.1 and § 2.1– each data secret share is assigned to a node from a randomly selected group of registered parties <i.e., from a plurality of parties>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>) [[and MAC secret share]]; 
retrieve a respective public key of the respective SMPC compute node (§ 3.1 – public key of the recipient party is used to encrypt the data secret share. The used public keys are kept on-chain <i.e., retrieved from the chain>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., parties are SMPC compute nodes>); 
encrypt the respective data secret share [[and MAC secret share]] using the respective public key (§ 3.1 – public key of the recipient party is used to encrypt the data secret share for a target recipient. The used public keys are kept on-chain <i.e., retrieved from the chain>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>); and 5

AFDOCS/25395698.1publish the encrypted respective data secret share [[and MAC secret share]] on a blockchain (§ 3.1 – encrypted shares are then provided and added to the blockchain, so they may be accessed by the designated recipient).
While Zyskind teaches a system for performing SMPC, and using a public key to encrypt and publish SMPC share information to a blockchain (see, e.g., § 3-3.1), Zyskind appears to fail to specifically disclose including MAC secret shares with the respective data secret shares to ensure integrity. Particularly, Zyskind appears to fail to specifically teach, generating, using the SMPC protocol, a plurality of message authentication code (MAC) secret shares of MAC condition parameters that ensure integrity of the data; and including the respective MAC secret shares with the data secret shares.
However, Veeningen teaches using MAC secret shares as a part of secure multiparty computation protocol (see, e.g., [0003] and [0061]), comprising generating, using the SMPC protocol, a plurality of message authentication code (MAC) secret shares of MAC condition parameters that ensure integrity of the data ([0045-046] – a plurality MAC secret shares are generated by nodes for each node’s respective computation output secret share, the MAC secret shares based on the computation output secret shares <i.e., parameters>; [0049-052] – MAC secret shares are included with the computation output secret shares to be transmitted and verified by recipients <i.e., ensuring integrity of the computation output secret shares>; [0003] and [0061] – shares generated using on secure multiparty computation protocol); and including the respective MAC secret shares with the data secret shares ([0049-052] – MAC secret shares are included with the computation output secret shares to be verified by recipients <i.e., ensuring integrity of the computation output secret shares>).
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zyskind with the teachings of Veeningen, comprising generating, using the SMPC protocol, a plurality of message authentication code (MAC) secret shares of MAC condition parameters that ensure integrity of the data; wherein each data secret share of the plurality of data secret shares and each MAC secret share of the plurality of MAC secret shares is assigned to an SMPC compute node of a plurality of SMPC compute nodes; and for each respective data secret share and MAC secret share: identifying, from the plurality of SMPC compute nodes, a respective SMPC compute node assigned to the respective data secret share and MAC secret share; retrieving a respective public key of the respective SMPC compute node; encrypting the respective data secret share and MAC secret share using the respective public key; and publishing the encrypted respective data secret share and MAC secret share on a blockchain, to ensure integrity of the data secret shares provided to the blockchain (see, e.g., Zyskind at § 3.1 with Veeningen at [0049-052]).

Regarding claim 15, the combination of Zyskind and Veeningen teach the system of claim 14, wherein the plurality of SMPC compute nodes are members of a blockchain network managing the blockchain (Zyskind at § 3 and § 11.1 – parties are computing nodes that provide computational resources in the SMPC system and to the blockchain).  

Regarding claim 16, the combination of Zyskind and Veeningen teach the system of claim 14, wherein at least one SMPC compute node of the plurality of SMPC compute nodes is not a member of a blockchain network managing the blockchain (Zyskind at § 3 and § 11.1 – Parties are computing nodes, and provide computational resources in the SMPC system <i.e., parties are SMPC compute nodes>. Parties must register with the blockchain network <i.e., some parties are not yet members> before they interact with it).  

Regarding claim 17, the combination of Zyskind and Veeningen teach the system of claim 14, wherein the hardware processor is further configured to publish the encrypted respective data secret share and  MAC secret share on a database system (Zyskind at § 3.1 and § 11.4 – encrypted secret share is added to the blockchain <i.e., received by each node> and stored in a local database; with Veeningen at [0049-052] – teaching including MAC secret shares with encrypted secret shares).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Zyskind and Veeningen with the teachings of Veeningen, wherein the hardware processor is further configured to publish the encrypted respective data secret share and  MAC secret share on a database system, to ensure integrity of the data secret shares provided to the blockchain (see, e.g., Zyskind at § 3.1 with Veeningen at [0049-052]).

Regarding claim 18, the combination of Zyskind and Veeningen teach the system of claim 17, wherein the hardware processor is further configured to publish a signature of the encrypted respective data secret share and MAC secret share on the blockchain (Zyskind at § 11.4 – each transaction/broadcast to the blockchain is signed and provided with a timestamp; § 3.1, “storage” – secret shares are encrypted and broadcast to the blockchain <i.e., signature of the encrypted share is published as part of the blockchain transaction>; with Veeningen at [0049-052] – teaching including MAC secret shares with encrypted secret shares).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Zyskind and Veeningen with the teachings of Veeningen, further comprising publishing a signature of the encrypted respective secret data share and MAC secret share on the blockchain, to ensure integrity of the data secret shares provided to the blockchain (see, e.g., Zyskind at § 3.1 with Veeningen at [0049-052]).

Regarding claim 19, the combination of Zyskind and Veeningen teach the system of claim 14, wherein the hardware processor is further configured to: 23035898-00198publish the respective secret share to a respective database system of a plurality of database systems such that no single entity has access to multiple secret shares in one database system (Zyskind at § 3.1 and § 11.4 – encrypted secret share is added to the blockchain and stored in a local database; § 2.2 – the shares are split amongst a plurality of systems and each system locally performs operations on their share <i.e., no entity has access to all shares>; with Veeningen at [0049-052] – teaching including MAC secret shares with encrypted secret shares).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Zyskind and Veeningen with the teachings of Veeningen, wherein the hardware processor is further configured to: 23035898-00198publish the respective secret share to a respective database system of a plurality of database systems such that no single entity has access to multiple secret shares in one database system, to ensure integrity of the data secret shares provided to the blockchain (see, e.g., Zyskind at § 3.1 with Veeningen at [0049-052]).


Regarding claim 21, the combination of Zyskind and Veeningen teach a non-transitory computer readable medium storing thereon computer executable instructions for preserving data integrity when integrating secure multiparty computation (SMPC) and blockchain technology (§ 3 and § 2.2 – system is a Secure multiparty computation system using blockchain in a privacy preserving manner), including instructions for: 
splitting, via a data publisher, data into a plurality of data secret shares using a SMPC protocol (§ 3 – an owner of data <i.e., data publisher> makes a “store” call to a software application on their client; § 3.1 and 2.1 – a secret is then split into a plurality of data secret shares using a secure MPC technique); 
wherein each data secret share of the plurality of data secret shares [[and each MAC secret share of the plurality of MAC secret shares]] is assigned to an SMPC compute node of a plurality of SMPC compute nodes (§ 3.1 and § 2.1– each data secret share is assigned to a node from a randomly selected group of registered parties <i.e., from a plurality of parties>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>; § 11.1 – all owners, services, and computing parties are computer nodes); and 
for each respective data secret share [[and MAC secret share]]: 
identifying, from the plurality of SMPC compute nodes, a respective SMPC compute node assigned to the respective data secret share (§ 3.1 and § 2.1– each data secret share is assigned to a node from a randomly selected group of registered parties <i.e., from a plurality of parties>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>) [[and MAC secret share]]; 
retrieving a respective public key of the respective SMPC compute node (§ 3.1 – public key of the recipient party is used to encrypt the data secret share. The used public keys are kept on-chain <i.e., retrieved from the chain>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., parties are SMPC compute nodes>); 
encrypting the respective data secret share [[and MAC secret share]] using the respective public key (§ 3.1 – public key of the recipient party is used to encrypt the data secret share for a target recipient. The used public keys are kept on-chain <i.e., retrieved from the chain>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>); and 
publishing the encrypted respective data secret share [[and MAC secret share]] on a blockchain (§ 3.1 – encrypted shares are then provided and added to the blockchain, so they may be accessed by the designated recipient).
While Zyskind teaches a system for performing SMPC, and using a public key to encrypt and publish SMPC share information to a blockchain (see, e.g., § 3-3.1), Zyskind appears to fail to specifically disclose including MAC secret shares with the respective data secret shares to ensure integrity. Particularly, Zyskind appears to fail to specifically teach, generating, using the SMPC protocol, a plurality of message authentication code (MAC) secret shares of MAC condition parameters that ensure integrity of the data; and including the respective MAC secret shares with the data secret shares.
However, Veeningen teaches using MAC secret shares as a part of secure multiparty computation protocol (see, e.g., [0003] and [0061]), comprising generating, using the SMPC protocol, a plurality of message authentication code (MAC) secret shares of MAC condition parameters that ensure integrity of the data ([0045-046] – a plurality MAC secret shares are generated by nodes for each node’s respective computation output secret share, the MAC secret shares based on the computation output secret shares <i.e., parameters>; [0049-052] – MAC secret shares are included with the computation output secret shares to be transmitted and verified by recipients <i.e., ensuring integrity of the computation output secret shares>; [0003] and [0061] – shares generated using on secure multiparty computation protocol); and including the respective MAC secret shares with the data secret shares ([0049-052] – MAC secret shares are included with the computation output secret shares to be verified by recipients <i.e., ensuring integrity of the computation output secret shares>).
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zyskind with the teachings of Veeningen, comprising generating, using the SMPC protocol, a plurality of message authentication code (MAC) secret shares of MAC condition parameters that ensure integrity of the data; wherein each data secret share of the plurality of data secret shares and each MAC secret share of the plurality of MAC secret shares is assigned to an SMPC compute node of a plurality of SMPC compute nodes; and for each respective data secret share and MAC secret share: identifying, from the plurality of SMPC compute nodes, a respective SMPC compute node assigned to the respective data secret share and MAC secret share; retrieving a respective public key of the respective SMPC compute node; encrypting the respective data secret share and MAC secret share using the respective public key; and publishing the encrypted respective data secret share and MAC secret share on a blockchain, to ensure integrity of the data secret shares provided to the blockchain (see, e.g., Zyskind at § 3.1 with Veeningen at [0049-052]).

Allowable Subject Matter
Claim(s) 7-11 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. 
Specifically, claim 7 recites, inter alia, “generating, via the data publisher, a random number (R) within a public mod value (M) known by the plurality of SMPC compute nodes; computing V x R x MACkey2 to determine MACv2 mod M, wherein V is the data, MACkey2 is a message authentication code key known by the plurality of SMPC compute nodes and MACv2 is a message authentication code; determining R-1, wherein R- is an inverse of R in mod M; and including additional secret shares of R' and MACv2 in a plurality of MAC secret shares for encryption and publication on the blockchain, wherein each respective secret share of R-1 and MACv2 is matched with a corresponding data secret share in the plurality of data secret shares.”
Art found of record, e.g., the combination of Zyskind and Veeningen further teach an integrated SMPC-blockchain system, wherein the secret shares are distributed to targeted recipients over the blockchain (see as presented herein with regards to claim 1), fails to teach similar usage of an MACkey2 and R^-1 as particularly presented in claim 7. Other prior art, e.g., Wright et al. (US20200213099) teaches an SMPC blockchain system, wherein an inverse of a secret share is determined and shared with intended recipients (see, e.g., Wright at [0235-251]), however similarly fails to teach usage of an MACkey2 and R^-1 as particularly presented in claim 7. Bendlin et al. (NPL: “Semi-Homomorphic Encryption and Multiparty Computation; May 2011) teaches a system for secure multiparty computation wherein the parties share additive shares and verify associated MACs (see, e.g., Bendlin at abstract, § 3.1), yet fails to remedy the aforementioned deficiency. Further, French et al. (US20160261409) and Kolte et al (US20200366462) each teach a similar secure multiparty computation system wherein MACs are utilized to ensure nodes comply with the SMPC protocol (see, e.g., French at [0401-442] and Kolte at [0029-060]), but fail to remedy the aforementioned deficiency.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 7 at or before the time it was filed. Claim 20 recites similar language. Further dependent claims 8-11 (of claim 7) incorporate the limitations of their parent claim, and are objected to for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wright et al. (US20200213099) teaches an SMPC blockchain system, wherein an inverse of a secret share is determined and shared with intended recipients (see, e.g., Wright at [0235-251]). Bendlin et al. (NPL: “Semi-Homomorphic Encryption and Multiparty Computation; May 2011) teaches a system for secure multiparty computation wherein the parties share additive shares and verify associated MACs (see, e.g., Bendlin at abstract, § 3.1). Further, French et al. (US20160261409) and Kolte et al (US20200366462) each teach a secure multiparty computation system wherein MACs are utilized to ensure nodes comply with the SMPC protocol (see, e.g., French at [0401-442] and Kolte at [0029-060]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438